COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                 FORT
WORTH
 
 
                                        NO.
2-06-326-CR
                                        NO.
2-06-327-CR
 
 
DELANA JO YOUNGBLOOD                                                   APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
              FROM
THE 355TH DISTRICT COURT OF HOOD COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------
A jury convicted Appellant
Delana Jo Youngblood of two offenses of possession of a controlled substance,
methamphetamine, in the amount of less than one gram; found the enhancement
paragraphs true upon her pleas of true; and assessed her punishment at ten
years= confinement in each case.  The
trial court sentenced her accordingly.




In each case, Appellant=s court-appointed appellate counsel has filed a motion to withdraw as
counsel and a brief in support of that motion. 
Counsel=s briefs and
motions meet the requirements of Anders v. California[2]
by presenting a professional evaluation of the records demonstrating why there
are no reversible grounds on appeal and referencing any grounds that might
arguably support the appeals.[3]  We afforded Appellant an opportunity to file
a brief on her own behalf in each case; she did not.
In our duties as a reviewing
court, we must conduct an independent evaluation of the records to determine
whether counsel is correct in determining that the appeals are frivolous.[4]  Only then may we grant counsel=s motions to withdraw.[5]    




We have carefully reviewed
the records and counsel=s
briefs.  We agree that the appeals are
wholly frivolous and without merit.  We
find nothing in the records that might arguably support the appeals.[6]  We therefore grant the motions to withdraw
filed by Appellant=s counsel
and affirm the trial court=s judgments.
PER CURIAM
PANEL F: 
DAUPHINOT, J.; CAYCE, C.J.; and LIVINGSTON, J.
DO
NOT PUBLISH
Tex. R. App. P. 47.2(b)
DELIVERED: February 21, 2008




[1]See Tex. R. App. P. 47.4.


[2]386
U.S. 738, 87 S. Ct. 1396 (1967). 


[3]See
Mays v. State, 904 S.W.2d 920, 922-23 (Tex. App.CFort
Worth 1995, no pet.). 


[4]See
Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays,
904 S.W.2d at 923.  


[5]See
Penson v. Ohio, 488 U.S. 75, 83-84, 109 S. Ct. 346, 351-52
(1988).


[6]See
Bledsoe v. State, 178 S.W.3d 824, 827 (Tex. Crim. App.
2005).